 1   RICHARD SEGERBLOM
     Nevada Bar No. 1010
 2   701 E. Bridger, Suite 520
     Las Vegas, NV 89101
 3
     Tel: (702) 388-9600
 4   Fax: (702) 385-2909
     Attorney for Plaintiff
 5
                              IN THE UNITED STATES DISTRICT COURT
 6
                                     FOR THE DISTRICT OF NEV ADA
 7

 8   KAREN HARRIS,                                          CASE NO.:       2: 19-cv-00205-JCM-GWF
 9                          Plaintiff,
10   vs.
11                                                           STIPULATION AND REQUEST FOR
     COAST HOTELS AND CASINOS, INC.,
     dba THE ORLEANS HOTEL AND CASINO and                   EXTENSION FOR PLAINTIFF TO FILE
12
     THE GOLD COAST HOTEL AND CASINO,                        OPPOSITION TO MOTION FOR TO
13   and BOYD GAMING CORPORATION,                              DISMISS AND FOR FILING OF
                                                               DEFENDANTS’ REPLY BRIEF
14                          Defendants.
15
            IT IS HEREBY STIPULATED by the parties, by and through their respective counsel of
16
     record, that Plaintiff be granted an extension of one week, up to and including June 12, 2019,
17
     within which to file her opposition to the Defendants’ Motion to Dismiss. Defendants’ Motion to
18
     Dismiss was filed on May 22, 2019 and Plaintiffs Opposition is currently scheduled to be filed by
19
     June 5, 2019.
20
            IT IS FURTHER STIPULATED that because the Plaintiffs Opposition will be mailed on
21
     or about June 12, 2019, Defendants’ reply brief will now be due on June 25, 2019.
22
            This is the first request for an extension in this matter and is made in good faith and not for
23
     any reason of delay.
24   ///
25   ///
26   ///
27   ///
28   ///


                                                       1
 1
            Therefore, it is requested that the court grant the Plaintiff up to and including June 12, 2019
 2   within which to file her Opposition to Defendant's Motion to Dismiss, and further that the
 3   Defendants be granted an extension up to June 25, 2019 to file their reply brief.
 4          DATED this 5th day of June, 2019.
 5
      Richard Segerblom, Ltd.                                     Ogletree, Deakins et al
 6
      /s/ Richard Segerblom                                       /s/Erica Chee
 7    RICHARD SEGERBLOM, ESQ.                                     ERICA CHEE, ESQ.
      701 East Bridger, Ste. 520                                  Wells Fargo Tower
 8    Las Vegas, NV 89101                                         Suite 1500
 9    Attorney for Plaintiff                                      3800 Howard Hughes Pkwy.
                                                                  Las Vegas, NV 89169
10                                                                Attorney for Defendants

11
                                                  ORDER
12
                                                                                    IT IS SO ORDERED.
13

14

15                                                          UNITED STATES DISTRICT JUDGE
16                                                                       June   5, 2019.
                                                                   DATED this _____  day of June, 2019.
17

18

19

20

21

22

23

24

25

26
27

28


                                                       2
